Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/28/2020.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Smith on 10 May 2021.

The application has been amended as follows: 

1. (Currently Amended) 	An injection apparatus for a rocket engine, comprising: 
an injection plate delimiting a combustion chamber upstream, 
a plurality of coaxial injection elements distributed in the injection plate, each coaxial injection element forming an inner outlet opening, delimited by a central sleeve body, for a first propellant component and an outer outlet opening for a second propellant component, wherein 
wherein in a partial number of the coaxial injection elements, the central sleeve body projects from the wall section in a direction towards the combustion chamber, 
wherein the central sleeve body comprises a plurality of tangential holes distributed in a peripheral direction, through which the first propellant component enters the central sleeve body, 
wherein the injection plate is flat on a plate side that faces the combustion chamber, at least in a region of the coaxial injection elements, in which the wall section is flush with the injection plate, and, in the partial number of the coaxial injection elements, the central sleeve body protrudes from the injection plate on the plate side that faces the combustion chamber, and 
wherein in a remaining partial number of the coaxial injection elements, an axial end face of the central sleeve body that faces the combustion chamber is flush with the plate side of the injection plate that faces the combustion chamber, so that the central sleeve body does not protrude relative to the plate side of the injection plate.

Allowable Subject Matter
Claims 1, 3, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an injection apparatus in a combustion chamber comprising, among other features, 
an injection plate delimiting a combustion chamber upstream, 

wherein the injection plate is flat on a plate side that faces the combustion chamber, at least in a region of the coaxial injection elements, in which the wall section is flush with the injection plate, and, in the partial number of the coaxial injection elements, the central sleeve body protrudes from the injection plate on the plate side that faces the combustion chamber, and 
wherein in a remaining partial number of the coaxial injection elements, an axial end face of the central sleeve body that faces the combustion chamber is flush with the plate side of the injection plate that faces the combustion chamber, so that the central sleeve body does not protrude relative to the plate side of the injection plate.
ii.	Claims 3 and 5 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741